DETAILED ACTION
This office action is a response to an application filed on 02/27/2020, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 17-20 are objected to because of the following informalities:  these claims depend on depend on claim 15 while they supposed to depend on independent claim 16.  Please change claim dependency for claim 17-20 form claim 15 to claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 11, 15-16 and 20 are rejected under 35 U.S.C 102 (a) (1) as being anticipated by Mehta Neelesh B. et al. (hereinafter, “Mehta”; CN 101507140, Publication date:Dec/08/2009). (The examiner used machine translation for rejecting claims).

In reference to claim 1, 
Mehta teaches a method in a User Equipment (UE) for wireless communication, comprising: receiving (feedback information, page 3, paragraph 10); first pilot tones, page 3, paragraph 10); and second information (pilot tones, page 3, paragraph 10); and
receiving (transmit is interpreted as receiving by a UE, page 4, paragraph 1); a first radio signal (RB 221, page 4,  section, “Training at Antenna Selection within a TTI”, paragraph 2);in a first time interval (first TTI 220, page 4, section, “Training at Antenna Selection within a TTI”, paragraph 2); 
wherein the first information (pilot tones, page 3, paragraph 10); and the second information (pilot tones, page 3, paragraph 10); are used for determining (to support antenna selection, page 3,  paragraph 10); a first parameter (AS data modulation (DM) pilot tones, page 4, paragraph 1); and a second parameter respectively (wideband channel quality indicator (CQI) pilot tones, page 4, paragraph 1), the first parameter and the second parameter are used for multi-antenna related receptions respectively (page 4, paragraph 1 teaches this limitation); the second parameter (CQI pilot tones, page 4, paragraph 1); is used for a reception (“transmitting” is read as receiving by a UE, page 4, section, “Training at Antenna Selection within a TTI”, paragraph 2); of a second radio signal (transmitting majority of the RBs 221, page 4, section, “Training at Antenna Selection within a TTI”, paragraph 2); if a time-domain resource (TTI, page 3, paragraph 8); occupied ( “transmitting a majority of RBs 221 in SB1” is interpreted as using a short block (SB1) of a TTI or  TTI is occupied, page 4, section, “Training at Antenna Selection within a TTI”, paragraph 2);by the second radio signal (RBS 221, page 4,  section, “Training at Antenna Selection within a TTI”, paragraph 2); comprises the first time interval (first TTI 220, page 4,  section, “Training at Antenna Selection within a TTI”, paragraph 2), the second parameter (DM 201, page 4,  section, “Training at Antenna Selection within a TTI”, paragraph 2 );is used for a reception (transmitting is read as receiving by a UE, page 4, section, “Training at Antenna Selection within a TTI”, paragraph 2); of the first radio signal (RBs 221, page 4, section, “Training at Antenna Selection within a TTI”, paragraph 2), otherwise, the first parameter (AS signal 202, page 4, section, “Training at Antenna Selection within a TTI”, paragraph 2)is used for a reception (transmitting is read as receiving by a UE, page 4, section, “Training at Antenna Selection within a TTI”, paragraph 2); of the first radio signal (RBS 221, page 4,  section, “Training at Antenna Selection within a TTI”, paragraph 2). 
In reference to claim 6, 
Mehta teaches a method in a base station for wireless communication, comprising: transmitting (feedback information, page 3, paragraph 10); first information and second information (this limitation is identical to claim 1, therefore, it is rejected as claim 1); and
 transmitting (feedback information, page 3, paragraph 10) a first radio signal in a first time interval (this limitation is identical to claim 1, therefore, it is rejected as claim 1); 
wherein the first information and the second information are used for determining a first parameter and a second parameter respectively, the first parameter and the second parameter are used for multi-antenna related receptions respectively; the second parameter is used for a reception of a second radio signal; if a time-domain resource occupied by the second radio signal comprises the first time these limitations are identical to claim 1, therefore, they rejected as claim 1). 
In reference to claim 11, 
Mehta teaches a UE for wireless communication, comprising: a first receiver (selected subset of antennas, page 3, paragraph 10), to receive first information and second information (this limitation is identical to claim 1, therefore, it is rejected as claim 1); and 
a second receiver (selected subset of antennas, page 3, paragraph 10), to receive a first radio signal in a first time interval (this limitation is identical to claim 1, therefore, it is rejected as claim 1); 
wherein the first information and the second information are used for determining a first parameter and a second parameter respectively, the first parameter and the second parameter are used for multi-antenna related receptions respectively; the second parameter is used for a reception of a second radio signal; if a time-domain resource occupied by the second radio signal comprises the first time interval, the second parameter is used for a reception of the first radio signal, otherwise, the first parameter is used for a reception of the first radio signal (this limitation is identical to claim 1, therefore, it is rejected as claim 1). 
In reference to claim 15, 
Mehta teaches wherein the second receiver (selected subset of antennas, page 4, paragraph 10) receives the second radio signal (RBS 221, page 4,  section, “Training at Antenna Selection within a TTI”, paragraph 2); wherein a time-TTI, page 3, paragraph 8); occupied (“transmitting a majority of RBs 221 in SB1” is interpreted as using a short block (SB1) of a TTI or  TTI is occupied, page 4, section, “Training at Antenna Selection within a TTI”, paragraph 2); by the second radio signal (RBS 221, page 4,  section, “Training at Antenna Selection within a TTI”, paragraph 2); comprises the first time interval (first TTI 220, page 4,  section, “Training at Antenna Selection within a TTI”, paragraph 2). 
In reference to claim 16, 
Mehta teaches a base station for wireless communication, comprising: a first transmitter (two antennas, page 4, section “Using wideband CQI Pilot Tones”, paragraph 3), to transmit first information and second information (this limitation is identical to claim 1, therefore, it is rejected as claim 1); and
a second transmitter (two antennas, page 4, section “Using wideband CQI Pilot Tones”, paragraph 3), to transmit a first radio signal in a first time interval (this limitation is identical to claim 1, therefore, it is rejected as claim 1); 
wherein the first information and the second information are used for determining a first parameter and a second parameter respectively, the first parameter and the second parameter are used for multi-antenna related receptions respectively; the second parameter is used for a reception of a second radio signal; if a time-domain resource occupied by the second radio signal comprises the first time interval, the second parameter is used for a reception of the first radio signal, otherwise, the first parameter is used for a reception of the first radio signal (these limitations are identical to claim 1, therefore, they rejected as claim 1
In reference to claim 20, 
Mehta teaches wherein the second transmitter (two antennas, page 4, section “Using wideband CQI Pilot Tones”, paragraph 3); transmits (feeds back, page 4, paragraph 10); the second radio signal (RBS 221, page 4,  section, “Training at Antenna Selection within a TTI”, paragraph 2); wherein a time-domain resource occupied by the second radio signal comprises the first time interval (this limitation is identical to claim 1, therefore, it is rejected as claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C 103 (a) as being unpatentable over Mehta Neelesh B. et al. (hereinafter, “Mehta”; CN 101507140, Publication date:Dec/08/2009). (The examiner used machine translation for rejecting claims) in view of AGIWAL et al. (hereinafter, “AGIWAL”; 20170273058).
In reference to claim 2, 7,
Mehta does not teach explicitly about the method of claims 2 and 7.
AGIWAL teaches receiving (transmitted by the BS, paragraph 53); the second radio signal (data region, paragraph 53); wherein a time-domain resource (fig. 1, element, “SP 120”, SP 120 paragraph 52); occupied (fig. 1, element, 110, data region 110, paragraph 25);by the second radio signal (data region, paragraph 53); comprises the first time interval (fig. 1, element, “SP 120”, SP 120 paragraph 52). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehta to receive a second radio signal wherein a time-domain resource is occupied by the second radio signal comprises the first time interval as taught by AGIWAL because it would allow applying 5G communication systems to IoT networks using timing information for different radio signals with different standard. 

Claims 3-4, 8-9, 13 and 18 are rejected under 35 U.S.C 103 (a) as being unpatentable over Mehta Neelesh B. et al. (hereinafter, “Mehta”; CN 101507140, Publication date: Dec/08/2009). (The examiner used machine translation for rejecting claims) in view of Takeda et al. (hereinafter, “Takeda”; 20180220419).
In reference to claims 3, 8,
Mehta does not teach explicitly about the method of claims 3 and 8.
Takeda teaches wherein the first radio signal is a reference signal (reference signal, paragraph 95), and the second radio signal comprises data (data REs, paragraph 95). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehta to use reference signal as first radio signal as data as second radio signal as taught by Takeda because it would allow a UE to use control unit for determining the structures of transmission 
In reference to claims 4, 9, 
Mehta does not teach explicitly about the method of claim 4 and 9.
Takeda teaches receiving a downlink signaling (DCI, paragraph 94); wherein the downlink signaling (DCI, paragraph 94); is used for determining (reception processing, paragraph 95); that the first radio signal is a reference signal (reference signal, paragraph 95); and the second radio signal comprises data (data REs, paragraph 59). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehta to use a downlink signal for determining a reference signal as first radio signal as data as second radio signal as taught by Takeda because it would allow a UE to use control unit for determining the structures of transmission time intervals (TTIs) contained in one subframe of existing systems, and a reception unit for receiving a reference signal and data in at least one of the TTIs.
In reference to claim 13, 
Mehta does not teach explicitly about the method of claim 13.
Takeda teaches wherein the second receiver (fig. 13, element 201, reception antenna 201, paragraph 145); receives a downlink signaling (DCI, paragraph 94); 
wherein the downlink signaling is used for determining that the first radio signal is a reference signal and the second radio signal comprises data (this limitation is identical to claim 4, therefore, it is rejected as claim 4). 

In reference to claim 18, 
Mehta does not teach explicitly about the method of claim 18.
Takeda teaches wherein the second transmitter (fig. 11, element 101, transmission and reception antenna 101, paragraph 112); transmits a downlink signaling (DCI, paragraph 94); wherein the downlink signaling is used for determining that the first radio signal is a reference signal and the second radio signal comprises data (this limitation is identical to claim 4, therefore, they are rejected as claim 4). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehta to use a transmitter to transmit a downlink signal for determining a reference signal as first radio signal as data as second radio signal as taught by Takeda because it would allow a UE to use control unit for determining the structures of transmission time intervals (TTIs) contained in one subframe of existing systems, and a reception unit for receiving a reference signal and data in at least one of the TTIs.

12 and 17 are rejected under 35 U.S.C 103 (a) as being unpatentable over Mehta Neelesh B. et al. (hereinafter, “Mehta”; CN 101507140, Publication date:Dec/08/2009). (The examiner used machine translation for rejecting claims) in view of in view of Takeda et al. (hereinafter, “Takeda”; 20180220419) and in further view of XIAO et al. (hereinafter, “XIAO”; 20190159209).
In reference to claims 12 and 17,
Mehta does not teach explicitly about the method of claim 12 and 17.
Takeda teaches wherein the first radio signal is a reference signal (reference signal, paragraph 95); and the second radio signal comprises data (data REs, paragraph 95); 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehta to use reference signal as first radio signal as data as second radio signal as taught by Takeda because it would allow a UE to use control unit for determining the structures of transmission time intervals (TTIs) contained in one subframe of existing systems, and a reception unit for receiving a reference signal and data in at least one of the TTIs.
Mehta and Takeda don’t teach explicitly about the first information is carried by a higher layer signaling and the second information is carried by a higher layer signaling.
XIAO teaches the first information (parameter configuration information, paragraph 213); is carried by a higher layer signaling (high layer signaling, paragraph 213), and the second information (parameter configuration information is also equated as second information, paragraph 213); is carried by a higher layer signaling (high layer signaling, paragraph 213).
 mapping resource elements (REs) and changing of the quasi-co-location of the reference signal and the data transmission dynamically for 
coordinated multi-point transmission to improve the spectrum efficiency in a joint transmission (JT) sector. 
Allowable Subject Matter
Claims 5, 10, 14, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20200305130…………………paragraph 71.
20190296956…………………paragraph 71.
20190115955…………………paragraphs 57, 60 and 84.
20160345206………………….paragraphs 110-111.
20140269454………………….paragraphs 52, 55 and 102.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466                    



/DIANE L LO/Primary Examiner, Art Unit 2466